 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 552 
In the House of Representatives, U. S.,

June 17, 2009
 
RESOLUTION 
Providing for further consideration of (H.R. 2847) making appropriations for the Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2010, and for other purposes.  
 
 
That during further consideration of the bill (H.R. 2847) making appropriations for the Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2010, and for other purposes, no further general debate shall be in order. Notwithstanding clause 11 of rule XVIII and House Resolution 544, and except as provided in section 2, no further amendment shall be in order except: (1) amendments numbered 3, 6, 19, 22, 25, 31, 35, 41, 59, 60, 62, 63, 69, 71, 93, 96, 97, 98, 100, 102, 111, 114, and 118 printed in the Congressional Record of June 15, 2009, pursuant to clause 8 of rule XVIII, which may be offered only by the Member who submitted it for printing or a designee, and (2) not to exceed 10 of the following amendments if offered by the ranking minority member of the Committee on Appropriations or his designee: amendments numbered 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 104, 105, 106, 107, and 108 printed in the Congressional Record of June 15, 2009, pursuant to clause 8 of rule XVIII. Each amendment listed in this section shall be considered as read, shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived except that an amendment may be offered only at the appropriate point in the reading. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.
2.The chair and ranking minority member of the Committee on Appropriations or their designees each may offer one pro forma amendment to the bill for the purpose of debate. Such amendment may be repeated, but only after consideration of an amendment listed in the first section of this resolution. 
3.The Chair may entertain a motion that the Committee rise only if offered by the chair of the Committee on Appropriations or his designee. The Chair may not entertain a motion to strike out the enacting words of the bill (as described in clause 9 of rule XVIII).  
 
Lorraine C. Miller,Clerk.
